Case: 20-60113     Document: 00515630431         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 6, 2020
                                  No. 20-60113
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Beasley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-267-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jonathan Beasley was convicted by a jury of possession of a firearm by
   a convicted felon in violation of 18 U.S.C. § 922(g)(1). A police officer
   initially responded to a complaint that Beasley was involved in a domestic
   disturbance but later learned that Beasley had been in a car accident at a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60113      Document: 00515630431           Page: 2     Date Filed: 11/06/2020




                                     No. 20-60113


   nearby gas station. After smelling burnt marijuana near the disabled vehicle,
   the police officer opened the vehicle door and observed a firearm under the
   front passenger seat. The district court sentenced Beasley to 60 months of
   imprisonment and imposed a three-year term of supervised release.
          First, Beasley argues that the district court erred in not granting his
   motion to suppress the seized firearm because the search-incident-to-arrest
   exception to the warrant requirement does not apply. When reviewing a
   district court’s ruling on a motion to suppress, we view the evidence in the
   light most favorable to the prevailing party and review factual findings for
   clear error and the legality of police conduct de novo. United States v. Pack,
   612 F.3d 341, 347 (5th Cir.), opinion modified on denial of reh’g, 622 F.3d 383
   (5th Cir. 2010). We may affirm the decision on any basis supported by the
   record. Id.
          Even if we assume, as Beasley argues, that the search of his vehicle
   was not justified as a search incident to his arrest, the police officer still had
   probable cause to search the car in light of his testimony that he smelled burnt
   marijuana as he approached Beasley’s disabled vehicle to investigate the
   accident. See United States v. Fields, 456 F.3d 519, 523-24 (5th Cir. 2006);
   United States v. McSween, 53 F.3d 684, 686 (5th Cir. 1995). Beasley does not
   dispute that there was a burnt marijuana smell coming from his vehicle on the
   night of his arrest. Therefore, in light of the totality of the circumstances, the
   district court did not err in denying his motion to suppress the firearm. See
   Pack, 612 F.3d at 347; Fields, 456 F.3d at 523-24.
          Second, Beasley argues that the district court erred in denying his
   requested jury instruction that the Government was required to prove that
   he had knowledge that he was prohibited from possessing a firearm. He
   contends that Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019), requires
   not just proof of his knowledge that he possessed a firearm and was a felon at




                                           2
Case: 20-60113      Document: 00515630431            Page: 3   Date Filed: 11/06/2020




                                      No. 20-60113


   the time of possession, but also proof that he knew that the law prohibited
   felons from possessing firearms.
          We review the refusal to issue a jury instruction for abuse of
   discretion. United States v. Orji-Nwosu, 549 F.3d 1005, 1008 (5th Cir. 2008).
   The district court errs in rejecting a proposed instruction only if the
   instruction (1) was substantially correct, (2) was not substantially covered in
   the charge given to the jury, and (3) concerned an important issue in the trial
   so that the failure to give it seriously impaired the defendant’s ability to
   present a given defense. United States v. John, 309 F.3d 298, 304 (5th
   Cir. 2002).
          Beasley provides no jurisprudential support for his argument that
   Rehaif requires proof that he knew that the law prohibited his possession of a
   firearm. Moreover, when we have addressed Rehaif, we have never extended
   the decision beyond requiring that the Government prove “both that the
   defendant knew he possessed a firearm and that he knew he belonged to the
   relevant category of persons barred from possessing a firearm.” Rehaif, 139
   S. Ct. at 2200; see, e.g., United States v. Lavalais, 960 F.3d 180, 184 (5th
   Cir. 2020), petition for cert. filed (U.S. Aug. 20, 2020) (No. 20-5489); United
   States v. Huntsberry, 956 F.3d 270, 281 (5th Cir. 2020). The instruction
   provided by the court complied with the mandate set forth in Rehaif. See
   Rehaif, 139 S. Ct. at 2200. Therefore, the district court did not abuse its
   discretion in rejecting Beasley’s special jury instruction. See Orji-Nwosu, 549
   F.3d at 1008.
          AFFIRMED.




                                           3